DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 15 is directed toward a computer program product, however, the disclosure does not provide a closed definition excluding non-transitory embodiments.  Consequently, the office gave the broadest reasonable interpretation to include embodiments such as a carrier wave, which is not a tangible article and therefore it is non-statutory. Please note that the memo "Subject Matter Eligibility of Computer Readable Medium" (dated 1/27/2010), which can be found on the USPTO website under patents/law/notices, suggests that a claim drawn to a computer readable medium that covers both transitory and non-transitory embodiments can be optionally amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC 101 by adding the limitation "non-transitory" to the claim.

Allowable Subject Matter
Claims 1-14 are allowed. Claim 15 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
claims 1 and 14, the prior art fails to disclose “a haptic element matrix  comprising haptic effect elements  wherein the haptic effect elements are electrically arranged into rows and columns; and a driving circuit  configured to, in a first phase drive an addressed column of the haptic element matrix with a first voltage; drive an addressed row  of the haptic element matrix with a second voltage; leave all other columns  of the haptic element matrix to a floating voltage while driving the addressed column and the addressed row; and
leave all other rows  of the haptic element matrix to the floating voltage while driving the addressed column and the addressed row; wherein one of: the first voltage and the second voltage, comprises a voltage pulse, and the other comprises a substantially constant reference voltage; wherein the haptic effect elements in the haptic element matrix comprise discrete piezoelectric elements”.
	Dependent claims 2-13 and 15 are allowable for at least the same reason.
Ham et al. in US 2017/0192560 discloses a touch sensing device with rows and columns of haptic electrodes (Fig. 1: see 131 and 132 with shape deforming layer 133), driving a column electrode (Fig. 1 and par. 90: see 131), grounding a row electrode (Fig. 1 and par. 90: see 132) and floating the remaining row electrodes (par. 20, 90 and claim 8), but Ham fails to disclose wherein the haptic effect elements in the haptic element matrix comprise discrete piezoelectric elements or leave all other columns  of the haptic element matrix to a floating voltage while driving the addressed column and the addressed row; and leave all other rows  of the haptic element matrix to the floating voltage while driving the addressed column and the addressed row as necessary for claims 1 and 14.
AITO BV in WO-2017/212028-A1 discloses a haptic element matrix comprising haptic effect elements wherein the haptic effect elements are electrically arranged into rows and columns, wherein the haptic element in the haptic element matrix comprise discrete piezoelectric elements (Fig. 1 and par. 38, 40), but fails to disclose “in a first phase drive an addressed column of the haptic element matrix with a first voltage; drive an addressed row  of the haptic element matrix with a second voltage; leave all other columns  of the haptic element matrix to a floating voltage while driving the addressed column and the addressed row; and leave all other rows  of the haptic element matrix to the floating voltage while driving the addressed column and the addressed row; wherein one of: the first voltage and the second voltage, comprises a voltage pulse, and the other comprises a substantially constant reference voltage” as necessary for claims 1 and 14.
Khoshkava et al. in US 2018/0356889 discloses applying a driving signal to an actuator patches and floating other patches not receiving the driving signal (par. 61) but fails to disclose a matrix of discrete piezoelectric elements or a substantially constant reference voltage applied to a driven addressed row or column, as necessary for claims 1 and 14.
Haga et al. in US 2015/0103024 disclose addressing a haptic matrix of rows and columns where some columns are driven with a voltage pulse, some rows may be driven to a constant voltage (Figs. 6-8 and par. 116-118: see areas 2, 4, 6 and differential) but fails to disclose while driving the addressed columns and the addressed row, leaving all other rows and columns to a floating voltage, or a matrix of discrete piezoelectric elements as necessary for claims 1 and 14.
Yousefpor et al. in US 11,144,156 discloses driving some electrodes with a voltage, other electrodes with ground and other electrodes with high-impedance (Figs. 12A-B), Yousefpor fails to disclose a matrix of discrete piezoelectric elements or leave all other columns  of the haptic element matrix to a floating voltage while driving the addressed column and the addressed row; and leave all other rows  of the haptic element matrix to the floating voltage while driving the addressed column and the addressed row, as necessary for claims 1 and 14.
In the related area of touch sensing antennas, Liu in US 10,877,616 discloses driving an electrode, grounding another electrode and floating the rest (Figs. 3-5) but Liu is not directed and does not disclose a matrix of discrete piezoelectric elements or leave all other columns  of the haptic element matrix to a floating voltage while driving the addressed column and the addressed row; and leave all other rows  of the haptic element matrix to the floating voltage while driving the addressed column and the addressed row, as necessary for claims 1 and 14.
Nor does any other prior art disclose these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LILIANA CERULLO/Primary Examiner, Art Unit 2621